Citation Nr: 0207573	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).   In the February

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  Further development will be conducted on the issue 
of service connection for an acquired psychiatric disorder on 
a de novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The Board denied service connection for an acquired 
psychiatric disorder in a July 1982 decision.
 
3.  Evidence received since the July 1982 Board decision is 
new, relevant to the issue at hand, and so significant that 
it must be considered with all the evidence of record in 
order to fairly adjudicate the merits of the claim.


CONCLUSION OF LAW

The evidence received since the July 1982 Board decision, 
which denied service connection for an acquired psychiatric 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156 (in 
effect prior to August 29, 2001), 20.1105 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulatory changes for 3.156(a) (new and material claims) and 
second sentence of 3.159(c) apply to claims filed on or after 
August 29, 2001 and are not applicable in the present case.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statement of the case informed the 
appellant of the evidence needed to substantiate his claim.  
As such, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Also, the RO has secured the veteran's VA treatment records, 
and the veteran's representative has provided copies of 
recent private medical records relevant to this claim.  The 
appellant has not cited any records of relevant VA or private 
treatment in addition to those that have already been 
obtained and associated with the claims folder. 
 
Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303 (2001).  A personality disorder is not a disease or 
injury within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence of record at the time of the July 1982 Board 
decision may be briefly summarized.  Service medical records 
show no complaints or findings during service that refer to 
an acquired psychiatric disorder.  These records do show that 
the veteran was hospitalized in December 1964 after being 
accosted and beaten up while trying to obtain transportation 
to return to his base.  He received multiple facial 
contusions and was diagnosed with physical conditions of 
facial contusions and laceration of the left lower eyelid and 
canaliculus.  The January 1966 separation examination report 
shows that the clinical evaluation was normal for psychiatric 
evaluation.

After service, VA medical records show that the veteran was 
hospitalized in November 1967 for alcoholism.  At that time 
he reported that he began to drink about five or six years 
before while in service.  The summary report of 
hospitalization contains a diagnosis of sociopathic 
personality disturbance, alcohol addiction.  

The report of a VA neuropsychiatric examination in January 
1979 reflects a reported history that the veteran was 
assaulted in 1965 and sustained facial injury.  The report 
indicated that the veteran had always had neurotic 
manifestations including difficulty sleeping.  The veteran 
reported that he avoided crowds and had bouts of 
irritability.  After examination, the diagnosis was anxiety 
reaction with depressive features, severe. 

In a statement received in August 1980, an Air Force chaplain 
stated that he had seen the veteran in 1963 for Air Force 
life adjustment problems and related psychology problems.

Private and VA treatment records from 1967 to 1981 include 
records showing treatment for psychiatric symptoms, with 
diagnoses and impressions including (1) mild chronic anxiety 
with history of alcoholism; (2) depression; (3) passive 
dependent personality disorder; (4) inadequate personality 
disorder; (5) status post history of alcoholism; (6)  
possible affective illness (endogenous depression) now in 
remission; and (7) passive-dependent vs. aggressive 
personality.

In the July 1982 Board decision, the Board denied service 
connection for an acquired psychiatric disorder.  At that 
time the Board determined that a personality disorder, 
developmental in nature, was shown in 1967 and there was no 
evidence of an acquired psychiatric disorder manifested in 
service or for many years thereafter.  The July 1982 Board 
decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2001).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).

Evidence received since the July 1982 Board decision includes 
VA and private medical records dated from 1978 to 2001, and a 
transcript of an August 2001 hearing which was conducted 
before the undersigned member of the Board sitting at the RO.  

The medical records received since the July 1982 Board 
decision show assessments or diagnoses of schizophrenia and 
other psychotic disorders, including paranoid schizophrenia 
and bipolar disorder with psychotic features.  This evidence 
is new and relevant and thus material to the issue here of 
whether the veteran has an acquired psychiatric disorder 
related to service.  Previously, there was no medical 
evidence of any schizophrenia or other psychotic disorder.  
Given these recent diagnoses that include paranoid 
schizophrenia, the veteran's testimony asserting that his 
acquired psychiatric disorder is related to an incident in 
service in which he was accosted and beaten by a group, as 
well as previously available service medical records 
substantiating that attack, the Board finds that the new 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  

Therefore, the Board finds that the evidence received since 
the July 1982 Board decision is new and material. 
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To that extent only, the appeal is allowed.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

